Exhibit 10.7
AMENDMENT TO AGREEMENT AND PLAN OF MERGER
     This Amendment (the “Amendment”), dated as of October 15, 2008, amends that
certain Agreement and Plan of Merger (the “Merger Agreement”) by and among Coria
Laboratories, Ltd., a Delaware corporation (the “Company”), its stockholders
(i) DFB Pharmaceuticals, Inc., a Texas corporation, (ii) H. Paul Dorman,
(iii) John W. Feik, (iv) Anne Burnett Windfohr, (v) John L. Marion and (vi) John
W. Mason (collectively, the “Sellers”), Valeant Pharmaceuticals International, a
Delaware corporation (“Buyer”), and CL Acquisition Corp., a Delaware corporation
and wholly-owned subsidiary of Buyer (“Newco”). All capitalized terms used in
this Amendment but not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Merger Agreement.
     WHEREAS, pursuant to Section 12.4 of the Merger Agreement, the parties to
the Merger Agreement desire that the Merger Agreement be amended.
     NOW, THEREFORE, in consideration of the foregoing and the promises and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and intending to be
legally bound hereby, the undersigned hereby agree as follows:
     1. Amendment.
          A. Until such time as the parties shall negotiate and execute an
Amended and Restated Facility Lease, the term “Amended and Restated Facility
Lease” as used throughout the Merger Agreement shall mean that certain Lease
Term Sheet, dated October 15, 2008, by and between the Company and Healthpoint,
Ltd.
          B. Section 9.8 of the Merger Agreement is hereby deleted in its
entirety and replaced with the following:
          “Intentionally Deleted.”
     2. Consent to Assignment. The parties hereto agree that the Successor
Corporations may assign to Valeant Pharmaceuticals North America, or any of its
other affiliates, any and all of its rights under the Transaction Documents.
     3. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to the
laws of such jurisdiction that would require the substantive laws of another
jurisdiction to apply.
     4. Full Force and Effect. Except as amended hereby, the Merger Agreement
shall remain in full force and effect.
     5. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, it being understood that
the parties need not sign the same counterpart and a facsimile signature shall
be valid.
     6. Headings. Headings in this Amendment are included for reference only and
shall have no effect upon the construction or interpretation of any part of this
Amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment to the
Merger Agreement as of the date first above written.

                  COMPANY:   BUYER:    
 
                CORIA LABORATORIES, LTD.   VALEANT PHARMACEUTICALS            
INTERNATIONAL    
 
               
By:
  /s/ Mark A. Mitchell   By:   /s/ Steve T. Min    
 
 
 
     
 
   
Name:
  Mark A. Mitchell   Name:   Steve T. Min    
 
               
 
               
Title:
  Vice President & General Counsel   Title:   Executive Vice President and
General Counsel    
 
               
 
                SELLERS:   NEWCO:    
 
                DFB PHARMACEUTICALS, INC.   CL ACQUISITION CORP.    
 
               
By:
  /s/ Mark A. Mitchell   By:   /s/ Steve T. Min    
 
 
 
     
 
    
Name:
  Mark A. Mitchell   Name:   Steve T. Min    
 
               
 
               
Title:
  Vice President & General Counsel   Title:   Executive Vice President and
General Counsel    
 
               
 
                H. Paul Dorman   John W. Mason    
 
                /s/ H. Paul Dorman   /s/ John W. Mason              
 
                John W. Feik   John L. Marion    
 
                /s/ John W. Feik   /s/ John L. Marion              
 
                Anne Burnett Windfohr            
 
                /s/ Anne Burnett Windfohr                          

Signature Page to Amendment to Agreement and Plan of Merger

 